Case 1:20-cv-02398-GPG Document 14 Filed 12/01/20 USDC Colorado Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-02398-GPG

SAL CELAURO, JR.,

      Plaintiff,

v.

FEDERAL EXPRESS GROUND,
ROBBY BAIER,
PAUL BURGELON,
RYAN PELKY,

      Defendants.


                                   MINUTE ORDER

ENTERED BY U.S. MAGISTRATE JUDGE GORDON P. GALLAGHER

       On November 24, 2020, Defendants, through counsel, filed a “Motion to Dismiss
the Amended Complaint for Insufficient Service of Process.” (ECF No. 13). The motion
is DENIED without prejudice as premature. Service of process is premature until the
Court has completed initial review pursuant to D.C.COLO.LCivR 8.1(a). No answer or
other response from Defendants is required at this time. If and when the case is drawn
to a presiding judge, Defendants will be properly served and ordered to file a responsive
pleading.

      DATED: December 1, 2020
